Citation Nr: 0613186	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  97-17 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a compensable evaluation for prostatitis.

2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to June 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision of the New York, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for a psychiatric 
disorder and post-traumatic stress disorder and continued the 
noncompensable evaluation for prostatitis.  

In December 2004, the Board remanded the claims for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  Service-connected prostatitis is manifested by post 
urinary bladder residuals of greater than 150 cubic 
centimeters (cc).  

2.  The evidence does not establish that the veteran has 
post-traumatic stress disorder.  

3.  The evidence does not establish that the veteran has a 
current psychiatric disorder that is related to service.




CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for prostatitis 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.115a, Diagnostic Code 7527 (2005).

2.  A psychiatric disorder, to include post-traumatic stress 
disorder, was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and that (4) VA will request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  

A service-connection claim that provides for disability-
compensation benefits consists of the following five 
elements: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The VCAA requires notice to a claimant of 
how a VA service connection claim may be substantiated as to 
all five elements of such a claim, including degree of 
disability and effective date of disability.

The Board finds that the VCAA notice requirements have been 
satisfied by the December 2004 letter, which was sent after 
the issuance of the rating decision on appeal and which 
timing will be discussed below.  In it, VA informed the 
veteran that in order to substantiate a claim for service 
connection, the evidence needed to show evidence of a disease 
or injury in service that was incurred in or aggravated by 
service, a current disability, which medical evidence would 
show, and evidence of a relationship between the current 
disability and a disease or injury in service, which was 
usually shown by medical evidence.  It also told him that in 
order to substantiate a claim for increase, he would need to 
show that his disability had worsened in severity.  While the 
letter failed to inform the veteran of the evidence necessary 
to substantiate a claim for service connection for post-
traumatic stress disorder (which has separate requirements), 
he has not been prejudiced by such because he has actual 
knowledge of the evidence necessary to substantiate that 
claim.  For example, he asserts he has post-traumatic stress 
disorder from an in-service stressor.  These allegations, if 
true, would substantiate his claim for service connection for 
post-traumatic stress disorder. 

As to informing the veteran of which information and evidence 
he was to provide to VA, which information and evidence VA 
would attempt to obtain on his behalf and informing him that 
he should submit any evidence in his possession that 
pertained to the claim, VA told the veteran that it had a 
duty to obtain any relevant records from any federal agency, 
which included medical records from the military, VA Medical 
Centers, and the Social Security Administration.  It told him 
that on his behalf, VA would make reasonable efforts to 
obtain any relevant records not held by a federal government 
agency, which could include records from state or local 
governments, private doctors and hospital, or current and 
former employers.  Finally, it told him to submit any 
evidence in his possession that pertained to the claims.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
evaluation or an effective date for the benefit if the claim 
should be granted.  See Dingess/Hartman, supra.  Even though 
the notice was inadequate on these two elements, there is no 
prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claim 
for service connection, as will be explained below.  As a 
result, any question as to the appropriate evaluation or 
effective date to be assigned is moot.  For the claim for 
increase, the veteran was not informed that if an increased 
evaluation was awarded how the effective date would be 
determined.  Because the Board is granting an increased 
rating for this claim, VA will then have an opportunity to 
inform the veteran of how an effective date will be 
determined when it effectuates the Board's grant.  Therefore, 
the veteran is not prejudiced in issuing a final decision on 
these claims.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision was denied and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini II that where, as here, section 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice; rather, the veteran 
had the right to a content-complying notice and proper 
subsequent VA process.  Pelegrini II, 18 Vet. App. 120.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirements was harmless error.  The content 
of the December 2004 letter provided to the veteran complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  The 
veteran responded to that letter, stating that he was treated 
at the VA Medical Center for his psychiatric disorder (which 
records VA obtained).  The RO then issued a supplemental 
statement of the case in September 2005, which provided the 
veteran with 60 days to submit additional evidence.  The 
veteran submitted no additional evidence.  Thus, the Board 
finds that the actions taken by VA have essentially cured the 
error in the timing of the notice.  Further, it finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed with the appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
VA has obtained the veteran's VA treatment records dated from 
1995 to 2005.  The veteran has stated he has received no 
private medical treatment.  VA has provided the veteran with 
examinations in connection with his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d).  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).

I.  Increased Rating

Service connection for prostatitis was granted in an August 
1953 rating decision and assigned a noncompensable 
evaluation.  The disability has remained at that level since 
that time.  

The veteran claims that his prostatitis causes him to have 
problems urinating.  At the September 2003 hearing, he stated 
that part of his problem was that he could not urinate in a 
straight line and would accidentally urinate on himself or 
outside the toilet.  He stated he had leakage on occasion but 
not often.  The veteran testified he took medication to 
alleviate pain when he urinated.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran's service-connected prostatitis is currently 
evaluated as noncompensably disabling under 38 C.F.R. § 
4.115b, Diagnostic Code 7527.  Pursuant to Diagnostic Code 
7527, residuals of prostate gland injuries, infections, and 
hypertrophy are evaluated as voiding dysfunction or urinary 
tract infection, which ever is the more predominant 
disability.  Id.  

Under voiding dysfunction, it indicates that the disability 
should be rated as (1) urine leakage, (2) frequency, or (3) 
obstructed voiding.  Continual urine leakage, post surgical 
urinary diversion, urinary incontinence, or stress 
incontinence requiring the wearing of absorbent materials 
that must be changed less than two times per day, is 
evaluated as 20 percent disabling.  

Urinary frequency that involves a daytime voiding interval 
between two and three hours, or; awakening to void two times 
per night warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted for a daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night.

Obstructed voiding involving symptomatology with or without 
stricture disease and requiring dilatation 1 to 2 times per 
year warrants a noncompensable evaluation.  Marked 
obstructive symptomatology (hesitance, slow or weak stream, 
decreased force of stream) with any or a combination of the 
following: (1) post void residuals greater than 150 cc; (2) 
uroflowmetry, markedly diminished peak flow rate (less than 
10cc/sec); (3) recurrent urinary tract infections secondary 
to obstruction; and (4) stricture disease requiring periodic 
dilatation every 2 to 3 months, warrants a 10 percent 
evaluation.  Urinary retention requiring intermittent or 
continuous catheterization warrants a 30 percent evaluation.

A urinary tract infection that requires long-term drug 
therapy, one to two hospitalizations per year, and/or 
intermittent intensive management is evaluated as 10 percent 
disabling.  A urinary tract infection that is recurrent and 
symptomatic, requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management, is assigned an evaluation of 30 
percent.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that, resolving all reasonable doubt in favor of 
the veteran, the evidence reasonably supports the grant of a 
10 percent evaluation for prostatitis based upon obstructed 
voiding.  The veteran has been diagnosed with renal 
insufficiency, which was determined in a December 1997 VA 
examination report to be not related to the service-connected 
prostatitis but related to the veteran's heart surgery.  
Renal insufficiency involves the genitourinary system, and 
thus there is overlapping symptomatology with the service-
connected prostatitis.  

In the December 1997 VA examination report, when reporting 
the veteran's medical history, the examiner stated that the 
veteran reported urinary frequency both at night and during 
the day but for which he was taking medication, which had 
helped somewhat.  The veteran denied incontinence, infection, 
and any hospitalization.  The examiner indicated the 
veteran's prostate was 3+ globular and benign.  He stated the 
veteran had no specific residuals of malignancy and no 
testicular atrophy.  In diagnosing benign prostatic 
hypertrophy and slight renal insufficiency, he did not 
indicate which symptoms were attributable to each disability.

However, there is competent evidence in the record that some 
of the veteran's genitourinary symptoms are not related to 
the service-connected prostatitis.  For example, in April 
2000, the veteran reported having nocturia 3 times per night 
and diurnal frequency 3 to 4 times during the day.  He stated 
he was rarely incontinent and had not been hospitalized for 
urinary tract infection.  He also denied being on any 
medications.  When asked for the "specific residuals of 
[the] genitourinary system disease," the examiner stated, 
"None."  He stated there was no evidence of prostatic 
inflammation at that time and that the only effect the 
disability had on the veteran was that he would occasionally 
wet his underwear.  Examination of the prostate was 2+ and 
normal in shape and size.  The examiner's statement that the 
veteran had no symptoms associated with the genitourinary 
disability would indicate that the symptoms the veteran 
reported were not related to the service-connected 
disability.  Those symptoms involved urinary frequency, 
voiding dysfunction, and urinary tract infection.  

The veteran has complained of fullness in his bladder on 
several occasions.  In February 1995, he reported urinary 
frequency with poor flow.  In August 1995, he stated that he 
had delay with urination.  In January and February 1997, he 
complained of fullness in his bladder and a small amount of 
urine.  A July 2000 sonogram of the bladder showed that the 
veteran had post urinary bladder residuals of 167 cc.  In a 
September 2000 cystoscopy, it showed the veteran had moderate 
to severe bilobar hypertrophy.  The obstructed voiding has 
not been attributed to a non-service-connected disability.  
Reviewing the evidence in the light most favorable to the 
veteran, the Board will presume that such symptom is 
associated with the service-connected disability.  Obstructed 
voiding involving post void residuals of greater than 150 cc 
warrants a 10 percent evaluation.  Accordingly, a 10 percent 
evaluation is granted based upon obstructed voiding.  

An evaluation in excess of 10 percent is not warranted.  
There is one medical record where the veteran reported having 
to use a catheter, see April 2000 VA examination report, but 
as noted above, the examiner found that the symptoms 
associated with the service-connected disability were 
"none."  In the December 1997 VA examination report, the 
examiner made a specific finding that the veteran did not 
need a catheter.  In reporting his own symptoms, the veteran 
has not reported the use of a catheter.  Thus, the 
preponderance of the evidence is against a finding that the 
veteran uses a catheter either occasionally or continuously 
to warrant an evaluation in excess of 10 percent for 
prostatitis based upon obstructive voiding.

As determined above, the other genitourinary symptomatology 
has been attributed to renal insufficiency, and thus 
consideration of a higher evaluation based upon symptoms 
associated with that disability would not be appropriate.

The veteran is competent to report his symptoms.  To the 
extent that he asserted he warranted a higher evaluation, he 
was correct, and the Board has granted a 10 percent 
evaluation for the service-connected prostatitis.  However, 
to the extent that he implies he warrants an evaluation in 
excess of 10 percent, the preponderance of the evidence is 
against an award of a higher evaluation for the reasons 
stated above.  As to this part of the claim regarding an 
evaluation in excess of 10 percent, the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55.  

The Board notes it does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2005) is in order for the service-connected 
prostatitis.  The RO has made the same determination.  

The Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  Id.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  The 
veteran's symptoms that warrant the 10 percent evaluation are 
clearly contemplated in the Schedule, and the veteran's 
service-connected disability is not exceptional nor unusual 
such as to preclude the use of the regular rating criteria.  
The veteran has denied hospitalization for such disability, 
and when asserting that he could not work any longer, it was 
not the result of the service-connected prostatitis.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, for the reasons stated above, the Board finds 
that consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.

II.  Service Connection

The veteran asserts that he developed post-traumatic stress 
disorder as a result of multiple in-service stressors.  At a 
September 2003 hearing before the undersigned, the veteran 
stated he was a medical equipment repairman and would go 
around from hospital to hospital on the maintenance truck 
with another soldier.  He testified that he took care of the 
refrigerated tractor trailers to make sure they were running 
properly.  The veteran stated that while in transport, he was 
exposed to mortar attacks.  He stated when he got out of 
service, he was depressed and anxious and did not want to 
spend large amounts of time with his family.  He described 
himself as withdrawn.  

In prior statements, the veteran stated that he was exposed 
to dead bodies and was haunted by seeing a dead man's face 
accidentally when the bag carrying the body broke.  He also 
stated that during air raids he saw the sky light up with 
rocket fire and tracer bullets.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for a 
chronic disease, such as a psychosis, may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).

Therefore, in order to prevail on an issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for post-traumatic stress disorder has 
separate requirements, which are as follows: (1) a current 
diagnosis of post-traumatic stress disorder; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a psychiatric disorder, to 
include post-traumatic stress disorder.  Specifically, the 
preponderance of the evidence is against a finding that the 
veteran has post-traumatic stress disorder due to an in-
service stressor or stressors.  See 38 C.F.R. § 3.304(f).  In 
a January 1996 VA outpatient treatment report, the veteran 
stated he had flashbacks from Korea related to transporting 
dead bodies.  The diagnostic impression was "PTSD."  

However, this cursory assignment of a diagnostic impression 
of post-traumatic stress disorder is outweighed by a June 
1996 VA examination report, an April 1999 psychological 
testing report, and a September 2003 statement from a VA 
physician, which establish that the veteran does not have 
post-traumatic stress disorder.  In the June 1996 VA 
examination report, the examiner determined that the veteran 
did not have post-traumatic stress disorder.  When the 
veteran described his stressors to the examiner, he asked the 
veteran to elaborate on this description and noted that the 
veteran stated the "most scary thing" was to ride in the 
airplane with dead bodies in canvas bags.  In determining 
that the veteran did not have post-traumatic stress disorder, 
the examiner pointed out the symptoms that the veteran lacked 
for such diagnosis.  He stated there was no symptom or sign 
suggestive of frightened, startle response, or recurring 
dreams of any distressing events.  There was no indication of 
having avoided activities or trouble functioning in jobs or 
business.  Additionally, the veteran had no sense of 
detachment or estrangement from others.  There was also no 
evidence of major mood disorder.  This is evidence against a 
finding that the veteran has post-traumatic stress disorder.  

Additionally, in April 1999, the veteran underwent 
psychological testing.  The examiner concluded the veteran 
had "significant distress" that was post traumatic; 
however, he associated it with the veteran's recent bypass 
operation.  Further, in a September 2003 "Physician's 
Questionnaire," a VA examiner stated that the veteran had 
started treatment at the VA clinic in 1996 and that records 
reviewed indicated he had been depressed for "many years" 
and had "PTSD symptoms," but did not enter a diagnosis of 
post-traumatic stress disorder.  

The Board finds that the June 1996 VA examination report, the 
April 1999 psychological testing report, and the September 
2003 questionnaire are far more probative regarding whether 
the veteran has post-traumatic stress disorder due to an in-
service stressor than the January 1996 outpatient treatment 
report.  The June 1996 opinion was based upon a thorough 
discussion of the veteran's in-service stressors with the 
veteran, and the examiner addressed what criteria associated 
with post-traumatic stress disorder the veteran did not have.  
Psychiatric testing also did not reveal the veteran has post-
traumatic stress disorder due to an in-service stressor.  A 
finding that the veteran has post-traumatic stress disorder 
symptoms is not equivalent to a diagnosis of post-traumatic 
stress disorder.

The RO has not attempted to verify the veteran's stressors; 
however, such was not required as, without a diagnosis of 
post-traumatic stress disorder, service connection cannot be 
granted.  See 38 C.F.R. § 3.304(f).  Therefore, the part of 
the veteran's claim related to service connection for post-
traumatic stress disorder must be denied on the basis that 
there is a lack of evidence of a current disability.  Id.; 
see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

As to the claim for service connection for a psychiatric 
disorder other than post-traumatic stress disorder, the 
veteran has been provided with diagnoses of major depressive 
disorder, depression, and depressive disorder.  However, no 
medical professional has attributed these diagnoses to the 
veteran's service.  Additionally, there is no objective 
evidence that major depressive disorder was manifested to a 
compensable degree within one year following discharge from 
service.  The first objective evidence of psychiatric 
complaints was in June 1986, which is many years after 
service and weighs against the claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service).  At that time, it was noted that the veteran 
had undergone heart surgery earlier that year and was 
experiencing depression.  In the April 1999 psychological 
testing report, the examiner attributed the veteran's 
psychiatric complaints to his bypass operation.  This is 
evidence against a finding that the veteran has a psychiatric 
disorder related to service.  

The Board does not doubt the sincerity of the veteran's 
belief that he developed a psychiatric disorder in service.  
However, as a lay person without the appropriate medical 
training and expertise, he simply is not competent to provide 
a probative opinion on a medical matter, to include the 
diagnosis of a specific disability or the origins of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a psychiatric disorder, to include 
post-traumatic stress disorder, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

A 10 percent evaluation for prostatitis is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.

Service connection for a psychiatric disorder, to include 
post-traumatic stress disorder, is denied.


_________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


